Exhibit 10.45
 
SOCIAL MEDIA, MARKETING AND ADVERTISING
 
CONSULTING AGREEMENT
 
This Agreement is made and entered into as of the 8th day of July, 2014 between
Jake Counselbaum, an individual (the "Consultant"), and Minerco Resources, Inc.
(the “Company”), a Nevada corporation.
 
WHEREAS, the Company owns greater than 70% of Level 5 Beverage Company, Inc., a
Delaware corporation (“Level 5”) which develops, distributes and sells a line of
beverage products (the “Products”); and
 
WHEREAS, the Consultant is in the business of assisting companies in social
media, marketing and advertising strategies (the “Services”); and
 
AND WHEREAS, the Company wishes to engage the services of the Consultant in
relation to the development and execution of certain social media, marketing and
advertising strategies for the Company, Level 5 and the Products;
 
NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
 
1. Engagement and Duties.  The Company hereby engages the Consultant to render
consulting advice and services to the Company and Level 5 upon the terms and
conditions set forth herein to advise on and oversee a social media, marketing
and/or advertising program that is intended to stimulate better recognition,
understanding, and valuation of the Company / Level 5 and the Products, by
increasing product and market interest in the Company, Level 5 and the Products.
The services shall include all services customarily rendered by social media
consultants within the industry including, without limitation, the following
elements:
 
A)  
The Consultant shall consult with the Company's / Level 5’s management
concerning availability to expand investor and consumer base, sale and support
of the Products, and reach new classes of consumers and/or investors.
Particularly, the Consultant shall manage the social media campaign to reach
these objectives.

 
B)  
As necessary, the Consultant shall produce media (videos, pictures, etc.) for
the Company and/or shall implement social media campaigns or general advertising
campaigns for the Company.

 
C)  
As necessary, the Consultant shall coordinate with trade or business partners of
the Company or Level 5, as requested.

 
2. Insider Information. The Consultant acknowledges that pursuant to this
Agreement the Consultant may receive confidential insider information about the
Company and/or its subsidiaries. The Consultant agrees not to disclose such
information to anyone, including, but not limited to, the Consultant's family,
friends, business associates or affiliates, until such information has been
approved for release by the Company and is released to the general public. The
Consultant shall not use such confidential insider information to arrange for or
solicit to buy or sell shares of the Company either directly or indirectly
through any person, until such information has been approved for release by the
Company and is released to the general public.
 
 
Page 1 of 5

--------------------------------------------------------------------------------

 
 
3. Relationship of the Parties. Nothing contained in this Agreement shall be
construed to (i) constitute the parties as joint venturers, partners, co-owners
or otherwise as participants in a joint undertaking; (ii) constitute the
Consultant as an agent, legal representative or employee of the Company; or
(iii) authorize or permit the Consultant or any director, officer, employee,
agent or other person acting on its behalf to incur on behalf of the other party
any obligation of any kind, either express or implied, or do, sign or execute
any things, deeds, or documents which may have the effect of legally binding or
obligating the Company in any manner in favor of any individual, business,
trust, unincorporated association, corporation, partnership, joint venture,
limited liability company or other entity of any kind. The Company and the
Consultant agree that the relationship among the parties shall be that of
independent contractor.
 
4. Terms of the Agreement.  The term (the "Term") of this Agreement shall
commence effective as of July 8, 2014 (the “Effective Date”) and shall continue
for a period of three (3) months or until terminated by the Company in its sole
discretion. The Company may terminate this Agreement at any time by providing
thirty (30) days written notice of termination to the Consultant. This Agreement
will not be binding on the Company until it is approved by the Company's Board
of Directors.
 
5. Compensation and Payment of Expenses. The Company agrees to pay the
Consultant or its nominees compensation (the "Compensation") according to the
following:
 
A)  
As of the Effective Date first written above, 250,000 restricted shares of
Minerco Resources, Inc. (OTCQB: MINE) common stock to Consultant or his nominee;
and

 
B)  
Thirty (30) days following the Effective Date, $2,500 in cash or restricted
shares of Minerco Resources, Inc. (OTCQB: MINE) common stock, at the Company’s
sole discretion, to Consultant or his nominee; and

 
C)  
Sixty (60) days following the Effective Date, $2,500 in cash or restricted
shares of Minerco Resources, Inc. (OTCQB: MINE) common stock, at the Company’s
sole discretion, to Consultant or his nominee; and

 
D)  
Non-ordinary Monthly Expenses approved, in advance, by the Company, at its sole
discretion.

 
The issuance of restricted shares of common stock will be made in reliance upon
the exemption from registration provided by Section 3(a)(9) of the Securities
Act of 1933, as amended (the “1933 Act”).
 
6. Time Devoted by Consultant.  Consultant shall devote such time and effort as
is reasonably necessary to achieve the purposes hereof in his reasonable
discretion.
 
7. Place Where Services Will Be Rendered.  The Consultant will perform the
Services in accordance with this Agreement at his home or other office obtained
by him at his sole cost and expense.  In addition, at the Company’s convenience,
the Consultant will perform services by phone or by any other mean requested by
the Company.  The Company shall not provide the Consultant an office, cell
phone, computer, printer or any other support services, supplies or equipment in
connection with services to be provided as set forth herein.
 
 
Page 2 of 5

--------------------------------------------------------------------------------

 
 
8. Independent Contractor.  Both the Company and Consultant agree that the
Consultant will act as an independent contractor in the performance of his/her
duties under this Agreement.  Accordingly, Consultant shall be responsible for
payment of all taxes including federal, state and local taxes arising out of the
Services, including by way of illustration but not limitation, payroll taxes,
federal and state income tax, Social Security tax, unemployment insurance and
disability taxes, and any other taxes or business licenses required whether
federal, state or local in nature.
 
9. Confidential Information.  The Consultant shall not disclose, without the
consent of Client, any financial and business information concerning the
business, affairs, plans and programs of Client which are delivered by Client to
the Consultant in connection with the Consultant's services hereunder, provided
such information is plainly and prominently marked in writing by Client as being
confidential (the "Confidential Information"). The Consultant shall not be bound
by the foregoing limitation in the event (i) the Confidential Information is
otherwise disseminated and becomes public information or (ii) the Consultant is
required to disclose the Confidential Informational pursuant to a subpoena or
other judicial order.
 
10. Indemnification.
 
A)  
Company agrees to indemnify and hold harmless the Consultant and its respective
agents and employees, against any losses, claims, damages or liabilities
incurred or suffered by the Consultant that result from any untrue statement or
alleged untrue statement of any material fact contained in any registration
statement, or prospectus of the Company; or that arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading.

 
B)  
The Consultant agrees to indemnify and hold harmless the Company, its partners,
financiers parent, affiliated and related companies, and all of their respective
individual shareholders, directors, officers, employees, licensees and assigns
from and against any claims, actions, losses and expenses (including legal
expenses) occasioned by any breach of the Consultant's representations and
warranties contained in, or by any breach of any other provision of, this
Agreement by the Consultant. Employment of Others.  All Services shall be
performed exclusively by Consultant.

 
C)  
If a court or administrative agency determines that Consultant is an employee of
Company, Consultant shall indemnify and hold Company harmless and shall pay all
of Company’s related fines, damages, assessments, benefits and reasonable
attorney’s fees incurred by the Company with such motive.

 
 
Page 3 of 5

--------------------------------------------------------------------------------

 
 
11. Legends. The Consultant acknowledges that the certificate(s) representing
the shares of Common Stock shall each conspicuously set forth on the face or
back thereof a legend in substantially the following form:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR THE RULES AND REGULATIONS PROMULGATED THEREUNDER, OR
UNDER THE SECURITIES LAWS, RULES OR REGULATIONS OF ANY STATE; AND MAY NOT BE
PLEDGED, HYPOTHECATED, SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE ACT AND THE APPLICABLE STATE
SECURITIES LAWS, RULES OR REGULATIONS OR AN EXEMPTION THEREFROM DEEMED
ACCEPTABLE BY COUNSEL TO THE COMPANY.”
 
12. Governing Law.  This Agreement, its interpretation, performance or any
breach thereof, shall be construed in accordance with, and all questions with
respect thereto shall be determined by, internal, substantive laws of the State
of Nevada.  If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Agreement.  A failure of either Consultant or the Company to
enforce at any time or for any period of time the provisions of this Agreement
shall not be construed to be a waiver of such provisions or of the right of
Consultant or the Company to enforce each and every such provision.  Company and
Consultant shall waive trial by jury in any action, proceeding or counterclaim
brought by one against the other, or any matters arising out of or in any way
connected with this Agreement, the relationship of Company and Consultant,
Consultant’s use or occupancy of Company’s office or any claim of injury or
damage.  In the event either party files suit to enforce any of the terms
hereof, the prevailing party shall be entitled to an award of reasonable legal
fees and costs and venue for any such action shall be exclusively in State of
Nevada.
 
13. Notices. All notices required or permitted to be given under this Agreement
shall be given in writing and shall be delivered, either personally or by
express delivery service, to the party to be notified. Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier,
addressed to the attention of the officer at the address set forth heretofore,
or to such other officer or addresses as either party may designate upon at
least ten days written notice to the other party.
 
14. Entire agreement. This Agreement contains the entire understanding and
agreement among the parties. There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto. This
Agreement may be amended only in writing signed by all parties.

 
15. Waiver. A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.
 
16. Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which together shall be deemed
the same Agreement.
 
 
Page 4 of 5

--------------------------------------------------------------------------------

 
 
17. Assignment.  This Agreement may not be assigned without the prior written
consent of Company and Consultant.
 
18. Survival.  The provisions of Section 9 and 10 shall survive termination or
expiration of the Agreement.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written.
 
 

  JAKE COUNSELBAUM          
Dated: July 8, 2014
  /s/ Jake Counselbaum    
By:
Jake Counselbaum       An individual          


 
MINERCO RESOURCES, INC.
         
Dated: July 8, 2014
  /s/ V. Scott Vanis    
By:
V. Scott Vanis       Its: CEO, Chairman          

 
 
Page 5 of 5

--------------------------------------------------------------------------------

 